Title: From John Adams to Benjamin Rush, 18 January 1811
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy January 18. 1811

As I am never weary of Writing to you, because I write always without thinking, I am not sorry to be obliged to begin another Letter and another Sheet.
J. Q. A in a Letter to his Brother T. B. A. dated St. Petersburg 27. October 1810 has these Words, vizt
“I wish you to procure and Send to me a specimen of every one of the Coins of the United States Mint of the United States, of Gold—Silver—and Copper.—Viz an Eagle, Half Eage—Quarter Eagle.—Dollar, half dollar, quarter dollar, Ten Cent and five Cent piece—Cent and half Cent, as new as you can procure, or at least perfect in Execution and undefaced, I want them for a Collection.—Perhaps by the Friendship of Dr Rush you can procure them new from The Mint. And to Save the trouble of forwarding them to you, perhaps he will be kind enough to send them to me, by Some Spring Vessel from Philadelphia.—You will transmit to him the amount of their Value, and charge it in account to me.”
Now, my good Friend, will you be so good as to let me know whether you will undertake this kind Office. Whether you send them from Philadelphia directly to Petersburg, which will probably be the best Way, or whether you send them to me or my son here at Quincy I will be answerable that the Money shall be remitted to you immediately by myself or by Thomas Boylston Adams.
Since I have been Obliged to begin a new sheet for this Little Piece of Business, I may Say a few Words in Answer to your last Concerning the Resurrection of Letters. You allow that “an Attention to the dead Languages has revived in Europe” but Alledge that “Napoleon is at the head of the Junto confederated to restore them”
I will not deny him the Glory that is due to him. It is true that no Man, Prince or Subject, has distinguished himself more by the Patronage of Science, Litterature and the fine Arts than Napoleon. This and Toleration, are the brightest Jewells in his Crown. I cannot however do So much honour to him as to ascribe this Second Resurrection of Learning to him, it is rather due to the American Revolution, That great Event turned the Thoughts and Studies of Men of Learning to the ancient Greeks their Language their Antiquities their Forms of Government. Anacharsis Gillies, Mitford, La Harp, and a thousand other Works in France England Holland, Germany and Italy were produced by the American Revolution before Bonaparte made any Figure.
The Darkness and Ignorance of the fourteenth and fifteenth Centuries were dispelled, and a new Glory Spread over Mankind by the discovery of the Classics and the Corpus Juris at Constantinoble and Amalphi: how then can you imagine that the Same Darkness and Ignorance can be brought back by the very Studies which Scattered them: ie. by a new Resurrects of the Same Learning.
We need not fear that Latin and Greek will ever be too much Studied. Not one in ten thousand of those who Study them in Schools and Colledges ever make any great Proficiency in them. In general Scollars are enabled to understand their own Languages the better for the Smattering they Acquire in the Classicks, and to examine a Passage occasionally in Latin &c
But you must be weary by this time of common Place thoughts of your Friend

John Adams,